GRIFFIN, Judge.
Appellant had pleaded guilty to attempted sexual battery and was placed on five years probation. At the hearing to sentence him for violation of probation, appellant objected to the scoring of points for “penetration or slight injury” based (as best we can tell) on the “element of the offense” issue which is no longer a requirement of Florida Rule of Criminal Procedure 3.701(d)(7). No issue was raised below concerning the quality of the state’s proof concerning “penetration or slight injury”; however, this issue has now been raised on appeal and has merit. Because the record below is somewhat unclear, we remand this matter to the trial court for an evidentary hearing on the proper scoring of victim injury.
REVERSED and REMANDED for proceedings consistent with this opinion.
DANIEL, C.J., and W. SHARP, J., concur.